Citation Nr: 1626457	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for sleep apnea to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to an earlier effective date of September 2001 for the service-connected PTSD has been raised by the record in the May 2011 and July 2012 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in the May 2016 hearing that he had a sleeping problem in Vietnam but his sleep apnea diagnosis was not provided until many years later.  Despite the fact that the Veteran's service treatment records are negative for findings of sleep apnea, a medical examination is necessary to determine whether there is a causal relationship between his present sleep apnea and service.  Moreover, as contended in the May 2016 hearing, a VA examination is necessary to determine whether the Veteran's service-connected PTSD caused or aggravated his sleep apnea.  

Additionally, although the Veteran claims he is entitled to service connection for hepatitis C, the record does not reflect a present diagnosis.  The record does, however, reflect a diagnosis of hepatitis B.   Therefore, under the facts of this case, his claim is broader.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, a medical opinion is necessary to determine whether the Veteran's present hepatitis B diagnosis is causally related to his service, including his exposure to the blood from wounded and deceased service personnel.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had onset during the Veteran's service, was caused by his service, or manifested within one year of separation from service.

b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused by the Veteran's service-connected PTSD.

c.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was either aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.

d.  Identify any hepatitis infection that the Veteran currently or has had during the pendency of the appeal.  State whether the Veteran has hepatitis B.  State whether the Veteran has hepatitis C.

e.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis infection had onset during the Veteran's service, manifested within one year of separation from service, or is otherwise etiologically related to his active service.  The examiner must address the Veteran's identified in-service risk factors, which included exposure to blood through the handling of wounded and dead bodies.  

If the hepatitis infection is determined to be unrelated to risk factors in service, please identify the non-service risk factor(s) considered to be the likely cause and explain why that is so.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




